Saunders, J.,
delivered the opinion of the court.
The substantial and controlling questions of law and fact presented in this case have been considered and disposed of in the case of Wilson Bros. v. Branham and Phipps, ante, p. 364, 109 S. E. 189, decided at this term. These cases were' argued together upon the same evidence and, in large measure, the same record. The decision in the Branham Case is decisive of the merits of the instant case. For the reasons and principles set out in full in the opinion in said case of Wilson Bros. v. Branham and Phipps, which are herewith adopted and considered as repeated herein, the decree complained of in this case must be reversed. A like order to that entered in the said case of Wilson Bros. v. Branham and, Phipps will be entered in the instant case.

Reversed.